t c summary opinion united_states tax_court larry j and catherine e france petitioners v commissioner of internal revenue respondent docket no 3243-03s filed date larry j france pro_se bradley c plovan for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in petitioners’ federal_income_tax after a concession by respondent the issues are whether petitioner sec_3 are entitled to exclude from gross_income payments made by the county of baltimore maryland pursuant to provisions of the employees’ retirement_system of baltimore county ers whether petitioners overstated catherine e france’s wages by dollar_figure on their federal_income_tax return and whether we have jurisdiction over a deficiency in petitioners’ income_tax the findings_of_fact and conclusions relevant to each issue are summarized below petitioners resided in finksburg maryland at the time their petition was filed respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 for taxable_year petitioner catherine e france did not appear at the trial and did not execute the stipulation of facts with respect to her we will dismiss this case for failure to prosecute see rule b the decision when entered will be in the same amount as ultimately determined against petitioner larry j france in the opinion references to petitioner are to larry j france respondent also made a computational adjustment to petitioners’ taxable social_security income for taxable_year based on the proposed increase to petitioners’ taxable_income resolution of this issue will depend on our decision regarding petitioners’ gross_income for taxable_year issue ers payments a background petitioner was born in petitioner worked for the county of baltimore maryland from date until date during his tenure with baltimore county petitioner was a member of the ers of baltimore county a defined_benefit_plan established under the baltimore county code5 to provide retirement benefits to employees in the service of baltimore county pursuant to the ers provisions of the baltimore county code petitioner was required to contribute a percentage of his salary to the ers through automatic payroll deductions petitioner’s contributions were made on an after-tax basis prior to date and on a pre-tax basis thereafter baltimore county code sec g pursuant to baltimore county code section g the pre-tax employee contributions petitioner made after date were pick up contributions made by baltimore county in accordance with sec_414 as such the pick up contributions were baltimore county code sec et seq the ers provisions of the baltimore county code were recodified in treated as employer contributions and were not included in petitioner’s gross_income over the course of his employment petitioner held several positions with baltimore county the last of which was assistant supervisor of the animal control division on date while performing his duties in this position petitioner was involved in an automobile collision petitioner injured his left wrist in this collision in early petitioner underwent surgery and physical therapy to treat his injured wrist petitioner returned to his post as assistant supervisor with the animal control division in date petitioner’s job performance was not affected by the injury to his left wrist because he is right-handed after petitioner’s return to work petitioner’s supervisor did not allow petitioner to resume performing the duties he had performed as assistant supervisor prior to taking time off to treat his injured wrist petitioner’s supervisor did not allow in accordance with sec_414 the ers provides that the pick-up contributions are not included as gross_income of a member until the pick-up amounts are distributed or made available to the member baltimore county code sec g for certain of the facts summarized in this opinion we rely on the opinion and order in in the matter of larry france case no cba-96-176 date issued by the county board_of appeals of baltimore county in response to petitioner’s application_for disability retirement benefits under the provisions of the ers him to perform his duties for personal reasons and not because of the injury to petitioner’s wrist petitioner became increasingly upset as a result of the treatment he believed he was receiving from his supervisor in date petitioner began receiving psychological counseling from mental health professionals petitioner was placed on medication and ultimately diagnosed with depression and an anxiety disorder petitioner’s difficulties with his supervisor continued until date at that time petitioner’s mental health had deteriorated to the point that his physician recommended he stop working at the animal control division in accordance with this recommendation petitioner left the animal control division on sick leave beginning date in date while still on sick leave petitioner was notified by the county that his position would be terminated by date due to budget constraints on date petitioner applied for disability retirement benefits pursuant to the provisions of the ers petitioner wa sec_50 years old at the time he applied for disability retirement benefits petitioner’s employment with the county ended on date under the ers service retirement benefits are available for members who attain specified age and service requirements members are generally eligible for normal service retirement after the attainment of age or after years_of_service with baltimore county baltimore county code sec in addition to service retirement the ers provides for two kinds of retirement benefits incident to disability ordinary and accidental ordinary disability retirement benefits are available upon the application of a member in service or of the employer who has had five or more years of creditable service provided that the medical board after a medical examination of such member shall certify that such member is mentally or physically incapacitated for the further performance of duty that such incapacity is likely to be permanent and that such member should be retired baltimore county code sec accidental disability retirement benefits are available to a member who has been totally and permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty at some definite time and place without willful negligence on the member’s part baltimore county code sec in date the board_of trustees of the ers denied petitioner’s application_for disability retirement benefits because it was unable to certify that petitioner was mentally or physically incapacitated petitioner appealed the decision to the county board_of appeals of baltimore county board_of appeals on appeal the board_of appeals considered whether petitioner had established that he was permanently incapacitated for the further performance of his duties and therefore entitled to either an ordinary disability retirement benefit under baltimore county code section or an accidental disability retirement benefit under baltimore county code section in an opinion and order dated date the board_of appeals found the following regarding the issue of whether the mental health problems experienced by mr france arose as the natural and proximate result of the automobile accident suffered by mr france on date the board concludes that mr france has not satisfied his burden in this instance only the physical injury to the left wrist was the direct result of that accident and we look to the assessment that mr france’s wrist i sec_30 percent impaired and to a general agreement among witnesses on both sides that mr france’s ability to do the job as assistant supervisor of animal control would not be negated by this impairment however the board does find that the mental health disorders of depression and anxiety that mr france developed in the workplace following the accident have rendered mr france incapable of performing the job for which he was hired we are persuaded by the clear and definitive statements of accepted experts in the mental health field that mr france is mentally incapacitated and that incapacitation is likely to be permanent the board notes that mr france’s exemplary performance record for years of employment with baltimore county is at odds with the anxious uncertain demeanor of the man who testified of his hopelessness and fears for his future we are satisfied that the accident itself did not cause the mental health problems complained of and therefore while accidental disability benefits are denied the board finds mr france deserving of ordinary disability retirement benefits and will so order in the matter of larry france case no cba-96-176 date emphasis added consistent with these findings the board_of appeals denied petitioner’s application_for accidental disability retirement but reversed the decision of the ers board_of trustees and granted petitioner ordinary disability benefit s for taxable_year petitioners received annuity and pension income8 from the ers totaling dollar_figure of which the ers reported dollar_figure as taxable_income petitioners did not report this income on their timely filed form_1040 u s individual_income_tax_return respondent determined that dollar_figure of the annuity and pension income from the ers should have been included in petitioners’ gross_income pursuant to baltimore county code sec petitioner’s ordinary disability retirement allowance consists of both an annuity and a pension the annuity is the actuarial equivalent of petitioner’s accumulated_contributions to the ers at the time of retirement and the pension is based on a formula involving petitioner’s average final compensation the dollar_figure difference between the amount petitioners received from the ers and the amount reported as taxable represents a return of petitioner’s after-tax contributions to the ers b discussion10 gross_income sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 annuities and pensions are enumerated among the items of income included under sec_61 sec_61 statutory exclusions from income are matters of legislative grace and are narrowly construed 515_us_323 966_f2d_668 fed cir further exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 taxpayers seeking an exclusion from income must demonstrate they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure petitioner’s primary argument is that the ers payments are excludable from gross_income because they are disability because the court decides the issues in this case without regard to the burden_of_proof sec_7491 is inapplicable benefits awarded by the board_of appeals for injuries sustained by petitioner in the workplace rather than retirement benefits to support this petitioner points to the language of the board_of appeals’ order which awarded petitioner ordinary disability benefits rather than ordinary disability retirement benefits petitioner asserts that the board_of appeals’ order of ordinary disability benefits reflects the fact that petitioner did not retire but was terminated from his job with baltimore county and that petitioner who wa sec_50 years old at the time he left his job was ineligible for retirement under the ers it is clear on the record before us that petitioner applied for and received disability retirement benefits pursuant to the ers the ers includes provisions that allow for retirement and the receipt of retirement benefits due to mental or physical impairment in addition to retirement based on age or years_of_service the board_of appeals’ opinion found that petitioner was permanently incapacitated for the further performance of his duties and deserving of ordinary disability retirement benefits as delineated under the ers in baltimore county code section the board_of appeals’ order reflects this finding despite omission of the word retirement the taxation of disability retirement benefits such as those paid to petitioner under the ers requires examination of sec_72 sec_104 and sec_105 and the regulations thereunder distributions from qualified_plans such as the ers are generally treated as annuities and subject_to tax to the extent provided in sec_72 sec_402 sec_72 generally requires any amount_received_as_an_annuity to be included in gross_income sec_72 allows an exclusion by permitting the use of an exclusion_ratio to except from gross_income amounts proportionate to the taxpayer’s investment_in_the_contract sec_72 as relevant here defines the investment_in_the_contract to be the aggregate amount of premiums or other consideration paid for the contract or in the instant case petitioner’s after-tax basis as a general_rule sec_72 does not apply to any amount received as an accident or health benefit sec_1_72-15 income_tax regs amounts received as a result of a disability are accident or health benefits within the meaning of sec_1_72-15 income_tax regs accident or health benefits may be excluded from gross_income if such income satisfies specific requirements set forth in either sec_104 or sec_105 sec_104 in relevant part excludes from gross_income certain amounts received as compensation_for injuries or sickness described in paragraphs through of that sectiondollar_figure sec_105 includes in gross_income certain amounts received par of sec_104 which applies to taxpayers who have served in the armed_forces or certain other organizations and par which applies to victims of terrorist attacks are on their face inapplicable to the facts before us under accident and health_plans for personal injuries or sickness sec_104 sec_104 excludes from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness the regulations provide that sec_104 includes a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs a statute that conditions eligibility for benefits on the existence of a work-related injury or sickness may qualify as a workers’ compensation act for purposes of sec_104 even though those benefits are called disability retirement benefits 804_f2d_553 9th cir affg 82_tc_630 however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service even though the employee’s retirement is occasioned by an occupational injury or sickness sec_1_104-1 income_tax regs the relevant inquiry is into the nature of the statute pursuant to which the payment is made and not the source of the particular taxpayer’s injury 760_f2d_466 2d cir affg tcmemo_1984_525 if the statute does not qualify the fact that the taxpayer’s injury was in fact work related is irrelevant id the ordinary disability retirement benefit awarded to petitioner by the board_of appeals under baltimore county code section does not restrict disability payments to cases of work-related injury or sickness rather such retirement benefits are available under that section to any member who has had or more years of creditable service provided such member meets the other requirements regarding incapacitation ordinary disability retirement benefits under baltimore county code section are thus determined by reference to a member’s length of service not by reference to an injury occurring on the job see sec_1_104-1 income_tax regs accordingly the ordinary disability retirement benefits received by petitioners in taxable_year do not qualify for the exclusion_from_gross_income provided in sec_104 sec_104 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the term ‘damages received whether by suit or agreement ’ means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs thus the exclusion must derive from some sort of tort claim against the payor 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 the ers provisions of the baltimore county code provide for a general system of pensions and retirements for the benefit and advantage of its officers agents servants and employees of baltimore county baltimore county code sec thus the ordinary disability retirement benefits provided under the ers are not payments derived from some sort of tort claim against baltimore county see eg flaherty v commissioner tcmemo_1987_61 internal_revenue_service employee’s disability retirement annuity payments received under the civil service retirement_system were not excludable under sec_104 because the payments were intended to provide for the physical and mental well-being of the employee and were not damages from the settlement or prosecution of a legal suit accordingly sec_104 does not apply to exclude from gross_income the ordinary disability retirement benefits received by petitioners in taxable_year sec_104 and sec_105 sec_104 generally excludes from gross_income amounts received by an employee through employer-provided accident_or_health_insurance for personal injuries or sickness except to the extent such amounts are attributable to employer contributions which were not includable in the gross_income of the employee sec_105 is essentially the mirror image of sec_104 and subject_to two exceptions includes in gross_income of an employee those amounts not excluded under sec_104 in the instant case petitioner contributed a percentage of his salary to the ers on an after-tax basis prior to date and on a pre-tax basis thereafter the ers calculated the nontaxable portion of petitioner’s taxable_year ordinary disability retirement benefits attributable to his after-tax contributions to be dollar_figure and respondent has allowed petitioners to exclude this amount from gross_income the remaining portion of petitioner’s ordinary disability retirement benefits is attributable to contributions by baltimore county that were not included in petitioner’s gross_income and to pick up contributions under sec_414 made by baltimore county that were treated as employer contributions and not included in petitioner’s gross_income accordingly petitioners are not entitled to exclude under sec_104 the remaining portion of the ordinary disability retirement benefits received from the ers in taxable_year dollar_figure sec_105 provides two exceptions to includability even for amounts attributable to employer contributions or payments that were not includable in an employee’s gross_income sec_105 provides an exclusion for amounts paid_by an employer to the taxpayer to reimburse the taxpayer for expenses for medical_care medical expense reimbursements are not at issue in this case so the exception in sec_105 does not apply sec_105 excludes from gross_income amounts attributable to respondent argues that petitioner’s ordinary disability retirement benefits are not excludable under sec_104 because there is no evidence that the source of the benefits was accident_or_health_insurance or an arrangement having the effect of accident_or_health_insurance we note in this regard that for purposes of sec_104 and sec_105 amounts received under an accident_or_health_plan for employees as well as amounts received from a sickness and disability fund for employees maintained under state law are treated as received through accident_or_health_insurance sec_105 sec_1_104-1 sec_1_105-5 income_tax regs see also 925_f2d_936 6th cir affg tcmemo_1989_654 a plan subject_to sec_105 may be encapsulated in a qualified_retirement_plan 34_tc_407 disability retirement income paid under the district of columbia teachers' retirement act was received through accident_or_health_insurance for personal injuries or sickness within meaning of sec_104 however because the remaining portion of petitioner’s ordinary disability retirement benefits as determined by respondent would be includable in petitioners’ gross_income on the record before us under either sec_72 or sec_105 it is not necessary for us to decide whether the ers would be treated as accident_or_health_insurance and we limit our decision to a conclusion that assuming arguendo that the benefits received by petitioner from the ers were received through health or accident insurance they are includable in gross_income under sec_105 employer contributions to the extent such amounts constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work courts have interpreted sec_105 to exclude payments from gross_income only if the plan or contract under which such payments are made varies the amount of the payments according to the type and severity of the injury suffered by the employee 829_f2d_506 4th cir 814_f2d_1304 9th cir affg en_banc tcmemo_1985_25 under the ers computation of an ordinary disability retirement allowance does not vary with the nature of the injury as required by sec_105 instead all members found to be incapacitated and entitled to ordinary disability retirement benefits receive an allowance in the form of an annuity equivalent to a member’s accumulated_contributions at the time of retirement and a pension based on a formula involving a member’s average final compensation see baltimore county code secs accordingly sec_105 does not apply to exclude from gross_income the ordinary disability retirement benefits received by petitioners in taxable_year c conclusion based on the foregoing petitioners are not entitled to exclude from gross_income the ordinary disability retirement benefits they received from the ers in taxable_year in excess of the amount determined by respondent accordingly we hold that the ordinary disability retirement benefits received by petitioners in taxable_year in the amount determined by respondent constitute gross_income issue catherine e france’s wages for taxable_year petitioner catherine e france received a form_w-2 wage and tax statement from jos a bank clothiers inc for taxable_year reflecting wages of dollar_figure box of the form_w-2 reflected social_security wages of dollar_figure petitioners reported the latter amount dollar_figure on their form_1040 respondent acknowledges that petitioners overstated the amount of taxable wages received by catherine e france from jos a bank clothiers inc and the parties stipulate that the correct amount for taxable_year is dollar_figure based on this we hold that petitioners’ taxable_year wage income is to be reduced in the amount of dollar_figure issue taxable_year respondent issued a notice_of_deficiency for taxable_year to petitioners on date petitioners submitted a document to the court on date which the court filed as petitioners’ petition the document requested a redetermination of the taxable_income in question to larry j france from baltimore county employees retirement_system but did not reference a specific tax_year the document did reference enclosed copies of irs notice_of_deficiency but the only attachment to the document was the notice_of_deficiency dated date for taxable_year the document submitted by petitioners did not comply with the rules of the court as to the form and content of a proper petition nor was the filing fee paid see rule a the court ordered petitioners to file a proper amended petition and pay the filing fee by may dollar_figure petitioners timely filed an amended petition with the court and paid the filing fee in the amended petition petitioners disputed deficiencies determined for taxable years and and they attached a notice of proposed changes form cp-2000 issued by respondent on date proposing an increase to petitioners’ taxable_income the income at issue for taxable_year was the same as that at issue for taxable_year specifically the pension income received by petitioner pursuant to the provisions of the ers the form and style of papers filed with the court must comply with requirements set forth in rule and the court may return any paper that does not conform to the requirements of the rule rule g at trial respondent stated that a notice_of_deficiency for taxable_year had been issued to petitioners on date petitioner testified that petitioners had paid off the tax_liability determined in the notice_of_deficiency for taxable_year and respondent acknowledged that his records indicated that petitioners’ tax_liability had been fully paid after the notice_of_deficiency was issued to petitioners this court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 95_tc_560 our jurisdiction to redetermine a deficiency is dependent on the issuance of a valid notice_of_deficiency and the timely filing of a petition sec_6212 sec_6213 rule a c to be timely a petition must generally be filed within days of the date the notice_of_deficiency is issued by the commissioner if a petition is not filed within the 90-day period this court does not acquire jurisdiction of the case 60_tc_522 affd per curiam 499_f2d_550 2d cir in the instant case the notice_of_deficiency for taxable_year was issued to petitioners on date and the petition was filed on date clearly outside the day period required by sec_6213 in addition the tax_deficiency determined by respondent for taxable_year has been fully paid_by petitioners petitioners’ attempt to add taxable_year to the instant case by way of their amended petition although understandable in light of the identity of the issues does not confer jurisdiction on this court with respect to that year we find that we do not have jurisdiction over petitioners’ taxable_year the court on its own motion will dismiss and strike taxable_year for lack of jurisdiction reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
